Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 1 of 27 PageID #: 1




AB:SSA

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                                     AFF I D AVIT I N S U PPORT
                                                             O F RE M OVAL T O T H E
             - against -                                     D I STR I C T OF M INNE S OTA

CHRISTOPHER JAMES RAJK.ARAN,                                 (F e d. R. Cr i m . P. 5)

                           Defendant.                        Case No. 21-MJ-715
---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

                Julie Amato, being duly sworn, deposes and states that she is a Special Agent with

the Federal Bureau of Investigation, duly appointed according to law and acting as such.

                On or about June 16, 2021, the United States District Court for the District of

Minnesota issued an arrest warrant commanding the arrest of the defendant CHRISTOPHER

JAMES RAJK.ARAN, in connection with an indictment charging the defendant with violations of

Title 18, United States Code, Section 371 (Conspiracy to Commit Securities Fraud); Title 18,

United States Code, Section 1343 (Wire Fraud); and Title 17, Code of Federal Regulations,

240.1Ob (Securities Fraud).

                The source of your deponent' s information and the grounds for her belief are as

follows: 1

                1.         On or about June 16, 2021, the United States District Court for the District

of Minnesota issued an arrest warrant commanding the arrest of the defendant CHRISTOPHER



               Because the purpose of this Complaint is to set forth only those facts necessary to
establish probable cause to arrest, I have not described all the relevant facts and circumstances of
which I am aware.
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 2 of 27 PageID #: 2
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 3 of 27 PageID #: 3
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 4 of 27 PageID #: 4




                EXHIBIT A
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 5 of 27 PageID #: 5
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 6 of 27 PageID #: 6
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 7 of 27 PageID #: 7
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 8 of 27 PageID #: 8
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 9 of 27 PageID #: 9
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 10 of 27 PageID #: 10
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 11 of 27 PageID #: 11
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 12 of 27 PageID #: 12
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 13 of 27 PageID #: 13
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 14 of 27 PageID #: 14
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 15 of 27 PageID #: 15
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 16 of 27 PageID #: 16
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 17 of 27 PageID #: 17
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 18 of 27 PageID #: 18
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 19 of 27 PageID #: 19
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 20 of 27 PageID #: 20
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 21 of 27 PageID #: 21
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 22 of 27 PageID #: 22
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 23 of 27 PageID #: 23
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 24 of 27 PageID #: 24
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 25 of 27 PageID #: 25




                 EXHIBIT B
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 26 of 27 PageID #: 26
Case 1:21-mj-00715-JRC Document 1 Filed 06/18/21 Page 27 of 27 PageID #: 27
